GLD-185                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1842
                                      ___________

                            IN RE: JASON COLLURA,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                           (Related to Civ. No. 12-cv-04398)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 4, 2013

            Before: FUENTES, FISHER and GREENBERG, Circuit Judges

                             (Opinion filed: April 12, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

       Jason Collura petitions for a writ of mandamus directing the District Court Judge

to recuse himself from presiding over Collura’s civil rights action. For the reasons

below, we will deny the petition.

       The procedural history of this case is well known to the parties and need not be

discussed at length. Briefly, Collura filed a civil rights action in the Court of Common

Pleas for Philadelphia County. The defendants removed the matter to the District Court
for the Eastern District of Pennsylvania. Collura subsequently filed a motion for recusal

which the District Court denied.

       The writ of mandamus will issue only in extraordinary circumstances. See Sporck

v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ,

the petitioner must establish that there is no alternative remedy or other adequate means

to obtain the desired relief, and the petitioner must demonstrate a clear and indisputable

right to the relief sought. Kerr v. U.S. Dist. Court, 426 U.S. 394, 403 (1976). Mandamus

is available to review a District Court’s refusal to recuse pursuant to 28 U.S.C. § 455(a),

see Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 163 (3d Cir. 1993).

       Under 28 U.S.C. § 455, a judge should recuse if his impartiality might reasonably

be questioned or he has a personal bias. A litigant’s displeasure with the District Court’s

legal rulings is not an adequate basis for recusal. Securacomm Consulting, Inc. v.

Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000). “[O]pinions formed by the judge on

the basis of facts introduced or events occurring in the course of the current proceedings,

or of prior proceedings, do not constitute a basis for a bias or partiality motion unless

they display a deep-seated favoritism or antagonism that would make fair judgment

impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). Here, it is clear from

Collura’s motion for recusal that he is simply displeased with the District Court’s legal

rulings denying his motion to remand the matter to the state court and requiring him to

file an amended complaint deleting inappropriate language. Collura has not shown a




                                              2
clear and indisputable right to have the District Court Judge recuse himself from the

matter.

       For the above reasons, the petition for a writ of mandamus is denied.




                                            3